Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 1 of 22 PageID: 278



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




     KEITH J. MAGILL,
                                           1:20-cv-06742-NLH-AMD
                    Plaintiff,
                                           OPINION
          v.

     ELYSIAN GLOBAL CORPORATION,
     LEO AMERI, JESSE BRANDENBURG,
     and NADINE DOMINIK,

                    Defendants.


 APPEARANCES:

 WALTER TOTO
 317 FORSGATE DRIVE
 MONROE TOWNSHIP, NJ 08831

      On behalf of Plaintiff

 LOUIS A. RUSSO
 RUSSO LAW LLC
 276 FIFTH AVENUE
 SUITE 704
 NEW YORK, NY 10001

      On behalf of Defendants

 HILLMAN, District Judge

      This case concerns Plaintiff’s claims for unpaid

 compensation for work related to an initial coin offering

 (“ICO”), which is the sale of virtual coins or tokens -

 cryptocurrency - to fund the development of an e-commerce

 platform.     Presently before the Court is the motion of

 Defendants to dismiss Plaintiff’s complaint on several bases,
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 2 of 22 PageID: 279



 including lack of personal jurisdiction, improper venue, and a

 valid arbitration provision.       For the reasons expressed below,

 Defendants’ motion will be granted, and the action will be

 dismissed for lack of personal jurisdiction.

                                 BACKGROUND

      Plaintiff, Keith J. Magill, filed the instant action 1 for

 breach of contract and other related claims against his former


 1  On June 2, 2020, Plaintiff filed his original complaint. On
 September 19, 2020, Defendants moved to dismiss Plaintiff’s
 original complaint. In response, on October 5, 2020, Plaintiff
 filed an amended complaint. On October 19, 2020, Defendants
 moved to dismiss the amended complaint, arguing that the
 amendments did not cure the defects in the original complaint,
 particularly with regard to personal jurisdiction, and
 Defendants incorporated the arguments asserted in their first
 motion to dismiss in their second motion to dismiss the amended
 complaint. The Court will consider Plaintiff’s amended
 complaint, Docket No. 8, as the operative pleading from which
 the Court recites the background facts as alleged by Plaintiff.
 See Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019)
 (“[A]n amended pleading supersedes the original pleading and
 renders the original pleading a nullity.”). Additionally,
 because the Court will dismiss Plaintiff’s action for lack of
 personal jurisdiction, a basis for dismissal argued in
 Defendants’ first motion to dismiss, the Court will consider
 Defendants’ first motion to dismiss to be directed at the
 amended complaint, thus rendering the second motion to be denied
 as duplicative. See Brown v. Camden City School District, 2020
 WL 6055070, at *4 (D.N.J. 2020) (“[A] defendant should not be
 ‘required to file a new motion to dismiss simply because an
 amended pleading was introduced while its motion was pending. If
 some of the defects raised in the original motion remain in the
 new pleading, the court may simply consider the motion as being
 addressed to the amended pleading. To hold otherwise would be to
 exalt form over substance.’”) (citing 6 Wright, Miller & Kane,
 Federal Practice & Procedure § 1476 at 558 (2d ed. 1990); Jordan
 v. City of Phila., 66 F. Supp. 2d 638, 640 n.1 (E.D. Pa. 1999));
 Wilson v. Jacobs, 2014 WL 346588, at *1 (D.N.J. 2014) (quoting 6
 Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal
                                      2
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 3 of 22 PageID: 280



 employer, Defendant Elysian Global Corporation, and Elysian’s

 principals, Defendants Leo Ameri, CEO, Jesse Brandenburg, CFO,

 and Nadine Dominik, corporate secretary. 2       Beginning in October

 2017, Ameri contacted Plaintiff through Facebook Messenger

 asking him to invite his “crypto buds” to a Facebook group

 called “Cryptocurrency Mastermind.”        In a series of

 conversations through Facebook messenger, Ameri asked Plaintiff

 to join a team of eight individuals to participate in an “ICO

 project,” which stands for “initial coin offering,” and is

 almost identical to an initial public offering (“IPO”), but

 depending on the circumstances of the offering may be outside of

 the purview of the Securities and Exchange Commission (“SEC”). 3



 Practice and Procedure § 1476 (3d ed. 2012)) (explaining that
 even though the defendants’ motion to dismiss was addressed to
 the plaintiff’s original complaint, “the court simply may
 consider the motion as being addressed to the amended
 pleading”).

 2 Previously, along with two other employees of Defendants,
 Plaintiff filed an almost identical complaint in the District of
 Massachusetts, which complaint was dismissed for lack of
 personal jurisdiction over Defendants.

 3   The SEC explains:

            Virtual coins or tokens are created and disseminated
       using distributed ledger or blockchain technology. A
       blockchain is an electronic distributed ledger or list of
       entries – much like a stock ledger – that is maintained by
       various participants in a network of computers.
       Blockchains use cryptography to process and verify
       transactions on the ledger, providing comfort to users and
       potential users of the blockchain that entries are secure.
       Some examples of blockchain are the Bitcoin and Ethereum
                                      3
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 4 of 22 PageID: 281



        Through additional conversations online via Slack, 4 Ameri

 offered Plaintiff $200,000 worth of Ethereum 5 if the ICO was

 successful in exchange for Plaintiff doing business development

 for Defendants.    Plaintiff agreed and began working for




        blockchains, which are used to create and track
        transactions in bitcoin and ether, respectively. A virtual
        currency is a digital representation of value that can be
        digitally traded and functions as a medium of exchange,
        unit of account, or store of value. Virtual tokens or
        coins may represent other rights as well.

              Recently promoters have been selling virtual coins or
        tokens in ICOs. Purchasers may use fiat currency (e.g.,
        U.S. dollars) or virtual currencies to buy these virtual
        coins or tokens. Promoters may tell purchasers that the
        capital raised from the sales will be used to fund
        development of a digital platform, software, or other
        projects and that the virtual tokens or coins may be used
        to access the platform, use the software, or otherwise
        participate in the project. Some promoters and initial
        sellers may lead buyers of the virtual coins or tokens to
        expect a return on their investment or to participate in a
        share of the returns provided by the project. After they
        are issued, the virtual coins or tokens may be resold to
        others in a secondary market on virtual currency exchanges
        or other platforms. Depending on the facts and
        circumstances of each individual ICO, the virtual coins or
        tokens that are offered or sold may be securities. If they
        are securities, the offer and sale of these virtual coins
        or tokens in an ICO are subject to the federal securities
        laws.

 See https://www.sec.gov/oiea/investor-alerts-and-
 bulletins/ib_coinofferings.

 4 Slack offers internet relay chat (“IRC”) features, including
 chat rooms (channels) organized by topic, private groups, and
 direct messaging. https://en.wikipedia.org/wiki/Slack_(software).
 5   See, supra, note 2 for an explanation of Ethereum.


                                      4
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 5 of 22 PageID: 282



 Defendants approximately 50 hours a week.         One of Plaintiff’s

 primary responsibilities was speaking with potential investors

 all over the world to convince them to purchase Elysian’s ELY

 tokens during the ICO.      Plaintiff also worked on partnerships,

 investments, marketing materials, and graphic design.           Plaintiff

 managed Defendants’ social media, including Facebook, Twitter,

 and Telegram. 6

      During his employment, Plaintiff repeatedly asked for a

 written employment contract, but he was rebuffed for numerous

 reasons.   Defendants’ ICO occurred between April 2018 and July

 2018, and raised $7 million.       Defendants never paid Plaintiff

 the agreed-upon $200,000 worth of Ethereum.         Plaintiff

 terminated his employment with Defendants in July 2018.

      On September 7, 2018, Defendants sent Plaintiff a Token

 Compensation Agreement.      In that agreement, Plaintiff was “not

 allowed to talk publicly about Elysian to anyone after the

 signing of this contract.      This also includes screenshots of

 private chats.”    The agreement provided that if Plaintiff did




 6 “Telegram provides end-to-end encrypted voice and video calls
 and optional end-to-end encrypted ‘secret’ chats. Cloud chats
 and groups are encrypted between the app and the server, so that
 ISPs and other third-parties on the network can’t access data,
 but the Telegram server is in possession of the decryption key.
 Users can send text and voice messages, animated stickers, make
 voice and video calls, and share an unlimited number of images,
 documents (2 GB per file), user locations, contacts, and music.”
 https://en.wikipedia.org/wiki/Telegram_(software).
                                      5
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 6 of 22 PageID: 283



 not violate this one provision, he would be paid an additional

 $175,000 in ELY tokens.      This agreement also contained an

 arbitration provision.      Plaintiff claims that this agreement was

 separate from his oral employment agreement with Defendants and

 the arbitration provision only applies to the non-disclosure

 provision.

      To date, Plaintiff has not been paid for his work on the

 Elysian ICO and has only been paid $12,500 of ELY Tokens

 pursuant to the token agreement.         As a result, Plaintiff claims

 that Defendants’ actions breached their employment contract and

 violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

 et seq.   Plaintiff also seeks relief under the legal theories of

 quantum meruit, unjust enrichment, fraudulent inducement, and

 “accounts stated.”

      Defendants have moved to dismiss Plaintiff’s complaint for

 lack of personal jurisdiction over them and improper venue.

 Defendants alternatively argue that Plaintiff’s complaint must

 be dismissed because all of his claims are subject to the

 arbitration provision in the Token Compensation Agreement, and

 they otherwise fail to meet the proper pleading standards.

 Plaintiff has opposed Defendants’ motion, arguing that

 Defendants purposefully availed themselves to New Jersey by

 contracting and communicating with Plaintiff, who is a New

 Jersey citizen and lived in New Jersey while he worked for

                                      6
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 7 of 22 PageID: 284



 Defendants.    Plaintiff further argues that the arbitration

 provision does not apply to his employment dispute, and he has

 properly pleaded his claims.

                                 DISCUSSION

      A.     Subject Matter Jurisdiction

      This Court has jurisdiction over Plaintiff’s federal claim

 under 28 U.S.C. § 1331, and supplemental jurisdiction under 28

 U.S.C. § 1367 for Plaintiff’s state law claims.

      B.     Analysis

      Because the issue of whether this Court may exercise

 personal jurisdiction over Defendants is dispositive to the

 viability of the entire suit, that issue must be addressed

 first.    Federal Rule of Civil Procedure 12(b)(2) provides for

 dismissal of an action when the Court does not have personal

 jurisdiction over a defendant.       “Once challenged, the plaintiff

 bears the burden of establishing personal jurisdiction.”

 O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d

 Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

 (3d Cir. 2001)).     In deciding a motion to dismiss for lack of

 personal jurisdiction, the Court must “accept all of the

 plaintiff’s allegations as true and construe disputed facts in

 favor of the plaintiff.”      Carteret Sav. Bank v. Shushan, 954

 F.2d 141, 142 n.1 (3d Cir.), cert. denied, 506 U.S. 817 (1992)



                                      7
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 8 of 22 PageID: 285



 (citations omitted). 7

      A defendant is subject to the jurisdiction of a United

 States district court if the defendant “is subject to the

 jurisdiction of a court of general jurisdiction in the state

 where the district court is located[.]”        Fed. R. Civ. P.

 4(k)(1)(A).    “A federal court sitting in New Jersey has

 jurisdiction over parties to the extent provided under New

 Jersey state law.”     Miller Yacht Sales, Inc. v. Smith, 384 F.3d

 93, 96 (3d Cir. 2004)(citations omitted).         The New Jersey long-

 arm statute “permits the exercise of personal jurisdiction to

 the fullest limits of due process.”        IMO Indus., Inc. v. Kiekert

 AG, 155 F.3d 254, 259 (3d Cir. 1998) (citing DeJames v.

 Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d Cir. 1981)).

      Under the Due Process clause, the exercise of personal



 7There is a “significant procedural distinction” between a
 motion pursuant to Rule 12(b)(2) and a motion pursuant to Rule
 12(b)(6). Time Share Vacation Club v. Atlantic Resorts, Ltd.,
 735 F.2d 61, 66 n.9 (3d Cir. 1984). “A Rule 12(b)(2) motion,
 such as the motion made by the defendants here, is inherently a
 matter which requires resolution of factual issues outside the
 pleadings, i.e. whether in personam jurisdiction actually lies.
 Once the defense has been raised, then the plaintiff must
 sustain its burden of proof in establishing jurisdictional facts
 through sworn affidavits or other competent evidence. . . . [A]t
 no point may a plaintiff rely on the bare pleadings alone in
 order to withstand a defendant's Rule 12(b)(2) motion to dismiss
 for lack of in personam jurisdiction. Once the motion is made,
 plaintiff must respond with actual proofs, not mere
 allegations.” Id. (citation omitted).


                                      8
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 9 of 22 PageID: 286



 jurisdiction over a non-resident defendant is appropriate when

 the defendant has “certain minimum contacts with [the forum

 state] such that the maintenance of the suit does not offend

 ‘traditional notions of fair play and substantial justice.’”

 Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

 Milliken v. Meyer, 311 U.S. 457, 463 (1940)), cited in Ford

 Motor Company v. Montana Eighth Judicial District Court, --- S.

 Ct. ---, 2021 WL 1132515, at *4 (U.S. March 25, 2021) (stating

 that International Shoe is the “canonical decision in this

 area”).

      A defendant establishes minimum contacts by “‘purposefully

 avail[ing] itself of the privilege of conducting activities

 within the forum State,’” thereby invoking “‘the benefits and

 protections of [the forum State’s] laws.’”         Asahi Metal Indus.

 Co., Ltd. v. Sup. Ct. of California, 480 U.S. 102, 109 (1987)

 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

 (1985)).    This “purposeful availment” requirement assures that

 the defendant could reasonably anticipate being haled into court

 in the forum and is not haled into a forum as a result of

 “random,” “fortuitous” or “attenuated” contacts with the forum

 state.    See World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

 286, 297 (1980); see also Burger King Corp., 471 U.S. at 472,

 475 (internal citations omitted).

      In deciding whether a defendant’s contacts with a forum are

                                      9
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 10 of 22 PageID: 287



 sufficient to confer personal jurisdiction over that party, the

 Court must consider whether such contacts are related to or

 arise out of the cause of action at issue in the case.           The

 Court may exercise specific personal jurisdiction over a

 defendant where the cause of action is related to or arises out

 of activities by the defendant that took place within the forum

 state.   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

 U.S. 408, 414 n.8 (1984).       If the cause of action has no

 relationship to a defendant’s contacts with a forum state, the

 Court may nonetheless exercise general personal jurisdiction if

 the defendant has conducted “continuous and systematic” business

 activities in the forum state. 8      Id. at 416.

       Once the Court determines that the defendant has minimum

 contacts with the forum state, it must also consider whether the

 assertion of personal jurisdiction over the defendant

 “comport[s] with ‘fair play and substantial justice’” to satisfy



 8 “‘A corporation that operates in many places can scarcely be
 deemed at home in all of them.’” Malik v. Cabot Oil & Gas
 Corporation, 710 F. App’x 561, 564 (3d Cir. 2017) (quoting
 Daimler AG v. Bauman, 571 U.S. 117, 139 n.20 (2014)) (further
 explaining that “[o]therwise, ‘at home’ would be synonymous with
 ‘doing business’ tests framed before specific jurisdiction
 evolved in the United States”). As the Third Circuit has
 recognized, it is “‘incredibly difficult to establish general
 jurisdiction [over a corporation] in a forum other than the
 place of incorporation or principal place of business.’” Malik,
 710 F. App’x at 564 (quoting Chavez v. Dole Food Company, Inc.,
 836 F.3d 205, 223 (3d Cir. 2016) (quoting Monkton Ins. Servs.,
 Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)).

                                      10
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 11 of 22 PageID: 288



 the due process test.      Burger King Corp., 471 U.S. at 476

 (quoting Int’l Shoe, 326 U.S. at 320).         In this regard, it must

 be reasonable to require the defendant to litigate the suit in

 the forum state, and a court may consider the following factors

 to determine reasonableness: the burden on the defendant, the

 forum state’s interest in adjudicating the dispute, the

 plaintiff’s interest in obtaining convenient and effective

 relief, the interstate judicial system’s interest in obtaining

 an efficient resolution of controversies, and the shared

 interest of the several States in furthering fundamental

 substantive social policies.       Id. at 477 (citing World Wide

 Volkswagen, 444 U.S. at 292).

       In the case of an intentional tort, the “effects test” is

 applied. 9   The Calder “effects test” requires the plaintiff to

 show the following:

       (1) The defendant committed an intentional tort;
       (2) The plaintiff felt the brunt of the harm in the forum
       such that the forum can be said to be the focal point of
       the harm suffered by the plaintiff as a result of that
       tort;
       (3) The defendant expressly aimed his tortious conduct at
       the forum such that the forum can be said to be the focal
       point of the tortious activity.

 9 Defendants argue that the Calder test is applicable because of
 Plaintiff’s fraudulent inducement count against them. Plaintiff
 contests that the Calder test applies, but even if it did,
 Plaintiff argues that the elements are satisfied. As discussed
 below, even if the Calder test were to apply, the Court finds
 that Defendants did not expressly aim their alleged tortious
 conduct at New Jersey such that New Jersey could be considered
 the focal point of that alleged tortious activity.
                                      11
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 12 of 22 PageID: 289




 IMO Industries, Inc. v. Kiekert AG, 155 F.3d 254, 265–66 (3d

 Cir. 1998) (discussing Calder v. Jones, 465 U.S. 783 (1984))).

 “[I]n order to make out the third prong of this test, the

 plaintiff must show that the defendant knew that the plaintiff

 would suffer the brunt of the harm caused by the tortious

 conduct in the forum, and point to specific activity indicating

 that the defendant expressly aimed its tortious conduct at the

 forum.”    Id.

       In this case, Defendants argue that neither specific nor

 general jurisdiction may be exercised over them. 10         Defendants

 state that Elysian is a Belize corporation, incorporated in May

 2018, and is located in Belize City, Belize.          Defendants explain

 that Elysian is an internet company that creates and implements

 an e-commerce platform using blockchain technology.           Defendants



  Plaintiff’s complaint avers that Ameri resides out of the
 10

 country, but formerly lived in Los Angeles, California.
 Brandenburg and Dominik reside in Scottsdale, Arizona. Other
 than their position as principals of Elysian, Plaintiff has not
 alleged claims against these Defendants separate from those
 alleged against Elysian. See Cedric Kushner Promotions, Ltd. v.
 King, 533 U.S. 158 (2011) (explaining that the “corporate
 owner/employee, a natural person, is distinct from the
 corporation itself, a legally different entity with different
 rights and responsibilities due to its different legal
 status.”). Even if he did, however, Plaintiff argues the same
 basis for personal jurisdiction over Elysian as to the
 individual Defendants. Because the Court finds that personal
 jurisdiction is lacking over Elysian, the same analysis requires
 the finding that personal jurisdiction is lacking over the
 individual defendants as well. For ease of reference, the Court
 will refer to Defendants collectively.
                                      12
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 13 of 22 PageID: 290



 aver that Elysian is not registered to do business in New

 Jersey, it does not have an office in New Jersey, it does not

 solicit business in New Jersey, it does not have any employees

 in New Jersey, it has never paid any tax in New Jersey, it has

 never owned or leased real property in New Jersey, and it does

 not have a mailing address, telephone number, or bank account in

 New Jersey.    Additionally, none of the Defendants and no one

 from Elysian has ever entered New Jersey in order to perform

 business-related activities on behalf of Elysian.

       Defendants construe Plaintiff as an independent contractor

 who performed work on his own schedule.         Defendants point out

 that Plaintiff traveled to California on one occasion to meet

 with Defendants about Elysian, and most of their other

 communications occurred through internet platforms.           Defendants

 argue that Plaintiff living in New Jersey is merely happenstance

 because nothing in the parties’ relationship had anything to do

 with New Jersey.

       Plaintiff, who is a citizen of New Jersey and resided in

 New Jersey during his tenure with Defendants, argues that

 Defendants knew they were contracting with a person who lives in

 New Jersey, and all the work which he performed for Defendants

 and for which he seeks the compensation he is owed, was

 performed in New Jersey at their direction.          Thus, Plaintiff

 contends that Defendants purposefully availed themselves to New

                                      13
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 14 of 22 PageID: 291



 Jersey by virtue of employing and communicating with Plaintiff

 in New Jersey.

       The Court finds that Plaintiff has not met his burden of

 showing that Defendants had the requisite contacts with New

 Jersey to exercise personal jurisdiction over them.           As a

 primary matter, Plaintiff does not argue that personal

 jurisdiction may be premised on general jurisdiction.           Thus, the

 focus must be on Defendants’ activities within New Jersey or

 were directed to New Jersey that serve the basis for Plaintiff’s

 claims against Defendants.       Plaintiff hinges personal

 jurisdiction over Defendants on two main facts: (1) Plaintiff’s

 New Jersey residence, and (2) that Defendants communicated and

 contracted with Plaintiff who they knew lived in New Jersey.

 These contacts are not enough under the circumstances of this

 case.

       The “fact that a non-resident has contracted with a

 resident of the forum state is not, by itself, sufficient to

 justify personal jurisdiction over the nonresident.”           Mellon

 Bank (East) PSFS, Nat. Ass'n v. Farino, 960 F.2d 1217, 1223 (3d

 Cir. 1992).    “A contract may provide a basis for the exercise of

 personal jurisdiction that meets due process standards, but a

 contract alone does not ‘automatically establish sufficient

 minimum contacts in the other party’s home forum.’”           Grand

 Entm't Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 482

                                      14
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 15 of 22 PageID: 292



 (3d Cir. 1993) (quoting Burger King, 471 U.S. at 478).           In

 deciding whether to exercise personal jurisdiction in a breach

 of contract dispute, a district court must consider “the

 totality of the circumstances, including the location and

 character of the contract negotiations, the terms of the

 contract, and the parties’ actual course of dealing.”           Remick v.

 Manfredy, 238 F.3d 248, 256 (3d Cir. 2001).

       With regard to the other circumstances beyond the formation

 of the purported employment contract itself, such as the

 parties’ course of dealing, Defendants contend that Plaintiff

 worked independently of his own volition.         But even when

 accepting as true Plaintiff’s claim that Defendants controlled

 Plaintiff’s day-to-day activities, such actions did not result

 in Defendants’ contact with New Jersey in any meaningful way.

 Plaintiff alleges that from his New Jersey home he communicated

 with Defendants and potential investors all over the world to

 invest in a virtual ICO for an internet company based in Belize.

 Other than New Jersey being part of “the world,” nothing in

 those communications implicated any specific interest of New

 Jersey.    See Isaacs v. Arizona Bd. of Regents, 608 F. App’x 70,

 74 (3d Cir. 2015) (quoting Burger King, 471 U.S. at 475)

 (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958) (explaining

 that to exercise personal jurisdiction over a non-forum

 defendant, the plaintiff must show “some act by which the

                                      15
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 16 of 22 PageID: 293



 defendant purposefully avails itself of the privilege of

 conducting activities within the forum State, thus invoking the

 benefits and protections of its laws”)); see also Ford Motor

 Company, --- S. St. ---, 2021 WL 1132515, at *4 (citing Bristol-

 Myers Squibb Co. v. Superior Court of Cal., San Francisco Cty.,

 582 U.S. ––––, ––––, 137 S. Ct. 1773, 1780 (2017) (other

 citation omitted)) (“[T]here must be ‘an affiliation between the

 forum and the underlying controversy, principally, [an] activity

 or an occurrence that takes place in the forum State and is

 therefore subject to the State’s regulation.’”).

       Plaintiff argues that New Jersey has an interest in

 protecting its citizens as employees who work for out-of-state

 employers.    To support that proposition, Plaintiff cites to

 Chadwick v. St. James Smokehouse, Inc., 2015 WL 1399121, at *1

 (D.N.J. 2015).     In Chadwick, a New Jersey citizen worked from

 her home as a fish buyer for a smoked salmon manufacturer

 located in Florida.      The plaintiff would engage distributors of

 salmon from Europe and South America to procure salmon for her

 employer’s business.      The plaintiff claimed she was wrongfully

 discharged when she questioned her employer’s practice of

 labeling lesser quality salmon as higher quality salmon in its

 smoked salmon products.      The plaintiff brought suit in New

 Jersey district court against her employer and the company’s

 owner for the defendants’ alleged violation of New Jersey’s

                                      16
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 17 of 22 PageID: 294



 Conscientious Employee Protection Act and for wrongful

 discharge, and the defendants moved to dismiss for lack of

 personal jurisdiction.

       The court found that the exercise of personal jurisdiction

 over the Florida defendants was proper.         The court noted in its

 “fair play and substantial justice” analysis that even though

 Florida would be a more convenient forum for the defendants, New

 Jersey “has a strong interest in protecting its residents from

 retaliatory actions,” and “[t]his need for protection is all the

 more true for New Jersey citizens working remotely for out-of-

 state employers.”     Chadwick, 2015 WL 1399121 at *6 (citation

 omitted).

       Plaintiff in this case focuses on that part of the decision

 in Chadwick, but the court there did not solely rest its holding

 on that observation.      Earlier in the decision, the Chadwick

 court found:

       Defendants have many contacts with New Jersey demonstrating
       that they have purposefully availed themselves of the
       privileges of doing business there, and the instant case
       arises out of one of those contacts.

       St. James has on numerous occasions, done business with the
       following New Jersey businesses:

       •   Cold Spring Fish and Supply (Cape May, New Jersey)
       •   Madison Seafood, Inc. (Newark, New Jersey)
       •   P & G Trading Co Inc. (Trenton, New Jersey)
       •   Metropolitan Seafood NJ (Lebanon, New Jersey)
       •   Wegman's (seven locations in New Jersey)
       •   Whole Foods (twelve locations in New Jersey)


                                      17
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 18 of 22 PageID: 295



       Maher even admits that he once had to appear in a small
       claims proceeding in New Jersey on behalf of St. James in
       order to resolve an unpaid debt with a New Jersey customer.

       Most critically, Defendants “purposefully availed”
       themselves of the New Jersey forum when they hired
       Plaintiff to be St. James's principal buyer and
       continuously relied on Plaintiff to perform essential
       functions of its business from a remote office located in
       New Jersey. In the course of their dealings with
       Plaintiff, St. James and Maher offered to purchase and ship
       St. James's office equipment to Plaintiff in New Jersey,
       and they engaged in continuous business phone and email
       interactions with Plaintiff for almost two years.
       Moreover, Maher made the phone call to the forum state to
       terminate Plaintiff.

 Chadwick, 2015 WL 1399121, at *4.          The Chadwick court further

 noted that New Jersey also had an interest in protecting its

 consumers from the allegedly mislabeled fish that the defendants

 sold in New Jersey.      Id. at *6.

       This case is very different from Chadwick.         Plaintiff’s

 physical location in New Jersey is the only factor that connects

 this dispute to New Jersey.       Plaintiff’s claims against

 Defendants would be identical if he lived anywhere else in the

 world.   All of Plaintiff’s work and the entire nature of

 Defendants’ business was performed online with world-wide scope.

 The only in-person connection between Plaintiff and Defendants

 occurred when Plaintiff traveled to Los Angeles, California to

 meet with Defendants.

       As this Court has observed in a case where a New Jersey

 plaintiff filed suit against an Alabama company for breach of a


                                       18
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 19 of 22 PageID: 296



 contract to purchase reclaimed coal at a defunct Mississippi

 power plant:

       [I]n this day and age, those communications [between the
       plaintiff and defendant] could have been with someone
       physically located anywhere in the world. That
       negotiations occurred between the parties via email and
       telephone is not only not unusual but expected. So too
       would it be reasonable to assume, as actually happened
       here, that given the ubiquitous tools of the internet,
       negotiations over a substantial proposal like his one would
       span a dozen or more email exchanges and inspire a like
       number of telephone calls with ease. But these are
       communications not so much to New Jersey as they are into
       the electronic ether. And if this is how contracts are
       negotiated and if those contacts are deemed to satisfy the
       minimum contacts requirement, then every contract
       negotiated by email and telephone would justify personal
       jurisdiction over a non-forum defendant. And yet that is
       clearly not the law.

 Exporting Commodities International, LLC v. Southern Minerals

 Processing, LLC, 2017 WL 5513682, *8-*9 (D.N.J. 2017) (citing

 Vetrotex Certainteed Corp. v. Consolidated Fiber Glass Products

 Co., 75 F.3d 147, 152 (3d Cir. 1996)).

       This case is literally about the “electronic ether” and a

 dispute over “Ethereum.”      The virtual nature of Plaintiff’s

 dispute does not leave him without a brick and mortar forum in

 which to bring his claims against Defendants, but New Jersey is

 not that forum.

       In short, there is no indication that Defendants availed

 themselves of the privileges of conducting business in New

 Jersey, and New Jersey has little interest in this case.            Thus,

 the Court finds that the exercise of personal jurisdiction over

                                      19
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 20 of 22 PageID: 297



 Defendants in this Court does not satisfy the requirements of

 due process, because Plaintiff has not established that

 Defendants have sufficient contacts to New Jersey, or that

 Defendants’ presence in this Court would comport with fair play

 and substantial justice.      Therefore, the action must be

 dismissed for lack of personal jurisdiction over Defendants. 11

       At this point, the Court must decide whether to dismiss

 Plaintiff’s complaint or transfer it to another court that can

 exercise personal jurisdiction over Defendants.          The applicable

 statutory provision is 28 U.S.C. § 1631, which governs transfer

 when there is “a want of jurisdiction.”         See Chavez v. Dole Food

 Company, Inc., 836 F.3d 205, 224 (3d Cir. 2016) (explaining that

 where a court determines that personal jurisdiction over the

 defendants is lacking, the determination of whether to dismiss

 or transfer is governed by 28 U.S.C. § 1631 and not 28 U.S.C. §

 1406(a), which concerns improper venue).         Section 1631 provides

 in relevant part:

       [Where a] court finds that there is a want of jurisdiction,
       the court shall, if it is in the interest of justice,
       transfer such action or appeal to any other such court . .

 11Because the Court will dismiss Plaintiff’s complaint for lack
 of personal jurisdiction over Defendants, the Court need not
 consider Defendants’ other arguments for dismissal - improper
 venue, a valid arbitration clause, and failure to comply with
 the proper pleading standards. Similarly, the Court will not
 consider Defendants’ request for the reimbursement of attorney’s
 fees and costs associated with their defense of this action
 because Defendants assert that request in the context of
 dismissing the action in favor of arbitration.
                                      20
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 21 of 22 PageID: 298



       . in which the action or appeal could have been brought at
       the time it was filed or noticed, and the action or appeal
       shall proceed as if it had been filed in or noticed for the
       court to which it is transferred on the date upon which it
       was actually filed in or noticed for the court from which
       it is transferred.

 28 U.S.C. § 1631 (“Transfer to cure want of jurisdiction”).

       In opposition to Defendants’ motion to dismiss, Plaintiff

 argues that Defendants have not identified a different forum in

 which Plaintiff may maintain his claims against Defendants.            It

 is not Defendants’ obligation to do so in seeking to dismiss

 Plaintiff’s claims for lack of personal jurisdiction.           O’Connor,

 496 F.3d at 316 (“Once challenged, the plaintiff bears the

 burden of establishing personal jurisdiction.”); cf. Onishi v.

 Chapleau, 2021 WL 651161, at *2 (D.N.J. 2021) (citing Myers v.

 Am. Dental Ass'n, 695 F.2d 716, 724 (3d Cir. 1982) (“The burden

 of proof on venue under 28 U.S.C. § 1392(b) falls upon the

 defendant who challenges it.”); Myers, 695 F.2d at 724 (“The

 venue issue[], unlike the [personal] jurisdictional issue, is

 not whether the court has authority to hear the case but simply

 where the case may be tried.”).        Additionally, even though the

 Court will not opine on the validity and scope of the

 arbitration provision in the Token Compensation Agreement

 because the Court lacks subject matter jurisdiction over

 Defendants to consider the substance of the parties’ dispute, it

 is Defendants’ position that no court is the proper forum.


                                      21
Case 1:20-cv-06742-NLH-AMD Document 14 Filed 04/01/21 Page 22 of 22 PageID: 299



       Moreover, Plaintiff himself has not identified any other

 court in which his complaint could have been brought.           Arguably,

 California, Arizona, or Belize could be alternative forums, but

 the Court will not sua sponte consider whether those are forums

 “in which the action . . . could have been brought at the time

 it was filed.”     See Kim v. Korean Air Lines Co., Ltd., --- F.

 Supp. 3d. ---, 2021 WL 129083, at *5 (D.N.J. 2021) (citing

 D'Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd.,

 566 F.3d 94, 107 (3d Cir. 2009)) (explaining that § 1631

 requires a court to decide (1) whether the transferee court

 would have personal jurisdiction, and (2) whether a transfer is

 in the interests of justice).

       Consequently, the Court is unable to transfer the action

 and will instead dismiss it for want of jurisdiction.

                                 CONCLUSION

       For the reasons expressed above, Defendants’ motion to

 dismiss Plaintiff’s amended complaint for lack of personal

 jurisdiction will be granted.       An appropriate Order will be

 entered.



 Date:   April 1, 2021                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      22
